Appeal from an order of the Supreme Court, Erie County (Joseph D. Mintz, J.), entered March 21, 2003. The order denied Independent Health Association, Inc.’s motion for permission to intervene in a personal injury action.
It is hereby ordered that the order so appealed from be and the same hereby is reversed on the law without costs and the motion is granted.
Memorandum: Plaintiffs commenced this negligence and medical malpractice action seeking damages for injuries sustained by Deborah A. Kaczmarski (plaintiff). Independent Health Association, Inc. (Independent Health), plaintiffs health insurer, moved for permission to intervene in the action to as*848sert an equitable subrogation claim, and plaintiffs opposed the motion. We conclude that Supreme Court abused its discretion in denying the motion. Independent Health established that its claim and plaintiffs’ claim share common questions of law and fact (see Berry v St. Peter’s Hosp. of City of Albany, 250 AD2d 63, 66 [1998], lv dismissed 92 NY2d 1045 [1999]) and that its intervention would not unduly delay the action or unduly prejudice the rights of plaintiffs (see CPLR 1013; see also Omiatek v Marine Midland Bank, 9 AD3d 831 [2004]). We reject plaintiffs’ contention that Independent Health’s subrogation action is time-barred. Independent Health’s claim relates back to the date on which plaintiffs’ medical malpractice claim was interposed (see CPLR 203 [f]; Omiatek, 9 AD3d at 831). We reject plaintiffs’ further contention that CPLR 4545 precludes Independent Health from obtaining a verdict for medical expenses against the tortfeasors. CPLR 4545 (c) provides for a reduction in an award of damages after a trial based on reimbursement from collateral sources. “The purpose of the statutory collateral source rule is to prevent multiple recoveries for the same loss by an injured party . . . [, and t]hat purpose would not be served by its application to subrogation claims” (Kelly v Seager, 163 AD2d 877, 877 [1990]; see Nossoughi v Federated Dept. Stores, 175 Misc 2d 585, 589-590 [1998]).
All concur except Gorski and Martoche, JJ., who dissent and vote to affirm in the following memorandum.